***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 CONROY v. IDLIBI—DISSENT

   FLYNN, J., dissenting. I cannot agree that the trial
court properly denied the defendant an evidentiary
hearing on his motion to open based on fraud. I would
conclude that the motion court erred in denying the
defendant’s motion to open without holding an eviden-
tiary hearing and, accordingly, reverse the judgment
and remand for another hearing on the defendant’s
motion at which evidence may be taken.
   I disagree with the decision reached by the majority,
first, because the defendant was not accorded an oppor-
tunity to present his after discovered new evidence
of the plaintiff’s admission to adulterous conduct, a
conduct which she had denied under oath in the earlier
trial of her divorce.
  Second, because the exercise of the court’s discretion
depended on issues of fact that were disputed at trial,
due process required that the defendant be permitted
to present his after discovered evidence.
  Third, I do not agree with the motion court and the
majority that the nonsexual affair, which the dissolution
court attributed to the plaintiff, can be equated with
the putative adultery on her part that the defendant
claims his new transcript evidence shows. Adultery is
a more egregious form of marital infidelity. If proved,
that new evidence could work a different result in
awards of alimony and property division.
   Fourth, although I agree that whether any discovery
was warranted was within the motion court’s discre-
tion, the motion court had to listen to the defendant and
his evidence to exercise that discretion to determine if
discovery were necessary to authenticate the transcript
evidence.
  Fifth, the defendant had but one trial where evidence
was offered. Therefore, I do not agree with the motion
court that he already had ‘‘three bites at the apple’’
because of his appeals of the initial divorce judgment,
or that his divorce appeals justified denying his motion
to open.
   Sixth, I do not agree with the majority that the dissolu-
tion court’s finding that the defendant lacked credibility
as to his finances could somehow justify the motion
court’s denial of an evidentiary hearing. Our statutes
are clear as to both alimony and property awards that
causes of the marital breakdown can be considered in
the making of such awards. The dissolution court made
findings as to what the defendant’s financial resources
were. That matrix presumably would not change. Any
imperfections in his financial affidavit were not the
cause of the marital breakdown because they occurred
after the marital breakdown.
   I do not disagree with much of the majority’s reitera-
tion of multiple facts found by the dissolution court.
However, I do not find most of them persuasive on
the issue of whether the defendant’s motion to open
properly was denied without hearing evidence. Most of
those marshalled facts do not address the defendant’s
principal issue, namely, that he was entitled to an evi-
dentiary hearing by the motion court regarding new
evidence of facts the dissolution court did not hear. If
heard and credited, they are after discovered evidence
of the plaintiff’s admission to adulterous conduct which
she had denied under oath in the dissolution trial.1
   While the action for dissolution was pending, the
defendant was arrested on the complaint of the plaintiff
for an alleged assault on the plaintiff. After Judge Car-
bonneau’s judgment of dissolution had entered, that
criminal charge against the defendant subsequently was
dismissed by the Superior Court after a police investiga-
tion of the alleged assault. This fact looms important
in my analysis because, as part of the investigation of
the alleged assault, police obtained the plaintiff’s cell
phone records that the defendant alleges reveal the
plaintiff’s admission to engaging in a sexual relationship
with another man while married to the defendant. Sub-
sequent to the dismissal of the assault charge, the defen-
dant was able, by subpoena, to gain access to a tran-
script of the plaintiff’s cell phone records that the police
had obtained. The memorandum of decision was issued
while the defendant’s assault case was still pending. The
dissolution court found that the plaintiff had engaged
in an affair, but nonetheless found that there was no
direct evidence that it was sexual in nature. The dissolu-
tion court further found: ‘‘While the wording of defen-
dant’s interrogatories dated September 30, 2015 con-
cerning plaintiff’s extramarital relationships may have
been imprecise, plaintiff’s responses—under oath—
were less than forthcoming. Plaintiff’s recollection of
her relationship with George Jones was vague. . . .
The court has considered her relationship with another
man during the marriage. The court finds no direct
evidence of her and this other man ever having sex.’’2
   Ordinarily, trial courts do not cite to a lack of evi-
dence on some point, unless that point on which evi-
dence is lacking might make a difference to some issue
decided if the evidence existed, were offered, and found
to be credible. However, in this case, the dissolution
court expressly did cite to a lack of such evidence. It
found ‘‘no direct evidence of her and this other man
ever having sex.’’3 This indicates that had such direct
evidence existed before the trial court, that orders of
the court might have been different. Paragraphs 15 and
16 of the defendant’s motion to open are the equivalent
of an offer of proof. In those paragraphs, the defendant
alleges nothing less than that a police transcript of the
plaintiff’s conversation via text message with her then
attorney revealed an agreement with him to deny under
oath at trial that she had been adulterous, followed by
an overt act wherein she so denied it under oath before
the court hearing the dissolution, which was not cor-
rected of record by her attorney. It is undisputed that
this is not a situation, as discussed in Billington v.
Billington, 220 Conn. 212, 225, 595 A.2d 1377 (1991),
in which both parties in marital litigation commit fraud
on the court by joining to conceal material information
from the court. The defendant admitted to such at oral
argument before this court. However, the defendant in
the present case made the claim in his motion to open
that the plaintiff conspired with her attorney to deceive
the court and the defendant by concealing information
about her sexual affair. Although this is not the type
of fraud on the court discussed in Billington, nonethe-
less the allegations, if proved true, are fraud. Defining
fraud in the marital dissolution context in such a limited
way as to not include collusion by an attorney and client
to conceal material information from the court and
opposing party, deprives courts of a basic function in
dissolution cases, namely, to fairly make awards of
property division and alimony, both of which can be
substantially affected if presented with credible evi-
dence of an extramarital sexual affair, which caused
the marital breakdown.
   In fairness, the defendant was never accorded the
right to put on later discovered evidence from the police
transcript before the motion court. If found credible,
that evidence would constitute direct evidence of the
adulterous conduct that the plaintiff had denied under
oath and that the dissolution court found lacking.
   The majority holds that there was no evidence that
the divorce court relied on the plaintiff’s alleged misrep-
resentation. I disagree. That reasoning ignores the dis-
solution court’s finding that there was no direct evi-
dence that the plaintiff’s affair was sexual in nature.
The dissolution court could not rely on evidence it never
heard and that the plaintiff withheld and expressly,
falsely denied the existence of under oath.
   In the defendant’s motion to open the dissolution
judgment on the basis of fraud, he set forth: ‘‘On October
2, 2017, approximately a year after the court issued its
memorandum of decision, the Plymouth police depart-
ment released record [sic] of the plaintiff’s text mes-
sages that were extracted from the plaintiff’s cell
phones. The Plymouth police department had seized
the plaintiff’s cell phones to investigate the plaintiff’s
false allegation of assault. The extracted text messages
from the plaintiff’s cell phone disclosed a very graphic
relation between the plaintiff and George Jones span-
ning for over a year prior to the plaintiff’s filing of
divorce. The extracted text messages from the plain-
tiff’s cell phone disclosed communication between the
plaintiff and her counsel, in which [A]ttorney Ollennu
was counseling the plaintiff to mislead the court by
concealing her sexual affair from the judge so the judge
won’t feel sorry for the defendant.’’4
   The motion court and the parties focused on the
defendant’s allegations of fraud, an exception to the
four month rule, which necessarily implies that the
motion to open was filed beyond the four month period.
At the hearing on the defendant’s motion to open, the
motion court opined that its concern was that the
motion was in effect ‘‘a third bite at the apple’’ because
the defendant’s divorce action had already been heard
by the dissolution court, reviewed by the Appellate
Court, and certification to appeal the decision of the
Appellate Court had been denied by our Supreme Court.
The motion court further opined that the problem it
saw with the defendant’s motion was that the dissolu-
tion court had discredited both the plaintiff and the
defendant. The defendant’s testimony was discredited
concerning his financial situation. The motion court
further held that, because the dissolution court found
that the plaintiff had an affair, if the motion were
granted it would not likely change the result of the case.
   Without hearing any evidence about the need for
further discovery, the motion court in effect
‘‘demurred.’’ The motion court improperly equated the
consequences of the nonsexual extramarital affair that
the dissolution court found with adultery, despite the
fact that the dissolution court had found there was ‘‘no
direct evidence’’ that the affair was sexual in nature.
The defendant newly alleged before the motion court
that the affair was sexual in nature by virtue of the
plaintiff’s admission to it.
   The General Assembly enacted a statutory provision
that a judgment may be opened only if the court is
moved to do so within four months of its rendering.
See General Statutes § 52-212a. A recent case from our
Supreme Court pointed out that it has ‘‘recognized that
a trial court has inherent power, independent of [any]
statutory provisions, to open a judgment obtained by
fraud, in the actual absence of consent, or by mutual
mistake at any time.’’ (Internal quotation marks omit-
ted.) Wolfork v. Yale Medical Group, 335 Conn. 448,
469, 239 A.3d 272 (2020), citing Kenworthy v. Kenwor-
thy, 180 Conn. 129, 131, 429 A.2d 837 (1980).5
   I agree with the defendant’s claim that the trial court
erred by denying him a postjudgment probable cause
hearing to determine whether any discovery beyond
the testimony of the parties should be allowed in the
future to substantiate the defendant’s allegations of
fraud. The motion court was in the best position to
determine if additional discovery was necessary. But it
had to listen to the defendant to find that out. Evidence
to be admissible must be properly authenticated. See
Conn. Code Evid. § 9-1. ‘‘All documents must be authen-
ticated before they are admitted into evidence.’’ E. Pres-
cott, Tait’s Handbook of Connecticut Evidence (6th Ed.
2019) § 9.1.2, p. 675. As § 9-1 (a) of the Connecticut Code
of Evidence explains, the purpose of authentication is
to ensure that the offered evidence ‘‘is what its propo-
nent claims it to be.’’ In this matter, the defendant would
be obligated to show that the transcript of the text
messages was accurate and constituted discourse
between the plaintiff and her attorney. It is possible
that further discovery might be necessary to authenti-
cate the transcript for admissibility into evidence. See
State v. Garcia, 299 Conn. 39, 57, 7 A.3d 355 (2010)
(direct testimony and circumstantial evidence among
ways to authenticate writing). My review of the record
reveals that no evidence was taken at the hearing on
the defendant’s motion to open. Although a full scale
trial need not occur in order to determine probable
cause for purposes of permitting further discovery, I
conclude that it accords a person in the defendant’s
shoes entitlement to a hearing and to show through
testimony the need for further discovery. See id., 257.
   I next turn to our statutory scheme, which shows a
continued recognition of the egregious nature of adul-
tery as a cause of marital breakdowns. Section 46b-
40 (f) of our General Statues defines ‘‘ ‘adultery’ ’’ as
‘‘voluntary sexual intercourse between a married per-
son and a person other than such person’s spouse.’’
Adultery such as would constitute grounds for dissolu-
tion ‘‘will not be inferred from circumstantial evidence
unless there is both an opportunity and an adulterous
disposition . . . [and] without more does not necessar-
ily compel a conclusion that adultery has occurred.’’
(Citations omitted.) Turgeon v. Turgeon, 190 Conn. 269,
279, 460 A.2d 1260 (1983). In short, adultery, unless
observed ‘‘in flagrante delicto,’’ is hard to prove, which
explains why the dissolution court did not find as a
fact that it had occurred because there was ‘‘no direct
evidence’’ of it. However, an admission to such conduct
by the plaintiff on her cell phone would constitute
strong evidence, if authenticated, that the conduct had
occurred. This state allows for divorce upon a finding
that the marriage has broken down irretrievably. See
General Statutes § 46b-40 (c) (1). Nonetheless, the legis-
lature saw fit to retain adultery as a separate ground
for divorce. See General Statutes § 46b-40 (c) (3). This
legislative statement evinces a recognition of how seri-
ous a form of marital infidelity adultery is. Although
§ 46b-40 (c) (1) ‘‘clearly establishes a state policy recog-
nizing that a marital relationship may terminate in fact
without regard to the fault of either marital partner
. . . [n]o-fault divorce does not mean that the causes
of a marital breakup are always irrelevant . . . .’’ (Cita-
tion omitted; internal quotation marks omitted.) Posada
v. Posada, 179 Conn. 568, 572, 427 A.2d 406 (1980).
Adultery, however, can still be relevant in divorce pro-
ceedings when considering property division and ali-
mony. See General Statutes §§ 46b-81 (c) and 46b-82
(a).6 ‘‘[A] spouse whose conduct has contributed sub-
stantially to the breakdown of the marriage should not
expect to receive financial kudos for his or her miscon-
duct.’’ Robinson v. Robinson, 187 Conn. 70, 72, 444 A.2d
234 (1982). Section 46b-81 (c) specifically requires a
trial court to consider ‘‘the causes for the . . . dissolu-
tion of the marriage’’ in making decisions as to distribu-
tion of property. Similarly, § 46b-82 (a) provides that a
trial court, ‘‘[i]n determining whether alimony shall be
awarded, and the duration and amount of the award
. . . shall consider . . . the causes for the . . . disso-
lution of the marriage . . . .’’
   In Weinstein v. Weinstein, 275 Conn. 671, 685, 882
A.2d 53 (2005), which concerns the fraud exception in
the context of a motion to open a dissolution judgment,
our Supreme Court stated that ‘‘[f]raud consists in
deception practiced in order to induce another to part
with property or surrender some legal right, and which
accomplishes the end designed. . . . The elements of
a fraud action are: (1) a false representation was made
as a statement of fact; (2) the statement was untrue
and known to be so by its maker; (3) the statement
was made with the intent of inducing reliance thereon;
and (4) the other party relied on the statement to his
detriment.’’7 (Internal quotation marks omitted.)
   Although our motion to open case law defines ‘‘fraud’’
in the context of a motion to open similar to the defini-
tion of fraud in the inducement of the making of a
contract or fraud in the execution of it, the defendant’s
claims do not arise out of a contractual agreement
except in the broad sense that the plaintiff and defen-
dant contracted a marriage which has been dissolved.
See Cimino v. Cimino, 174 Conn. App. 1, 8–9, 164 A.3d
787 (motion to open), cert. denied, 327 Conn. 929, 171
A.3d 455 (2017); Harold Cohn & Co. v. Harco Interna-
tional, LLC, 72 Conn. App. 43, 50–51, 804 A.2d 218
(fraudulent inducement of contract), cert. denied, 262
Conn. 903, 810 A.2d 269 (2002).
   In the more pertinent sense, the fraud alleged here
relates to the plaintiff’s denial of adulterous conduct
at trial at the urging of an officer of the court who was
her lawyer, who then did not correct his client’s false
statement but in fact signed the jurat after taking her
oath. Black’s Law Dictionary defines ‘‘fraud’’ as ‘‘[a]
knowing misrepresentation of the truth or concealment
of a material fact to induce another to act to his or her
detriment.’’ Black’s Law Dictionary (7th Ed. 1999), p.
670. That is the type of fraud contemplated as an excep-
tion to the four month rule within which motions to
open must otherwise be made.8 If an evidentiary hearing
were to be held to determine if probable cause has
been established that discovery is necessary for the
defendant’s newly discovered cell phone evidence,
then, if probable cause is established, discovery should
be ordered. If the defendant’s allegations were substan-
tiated beyond a mere suspicion, the court should have
opened the judgment for the limited purpose of discov-
ery. ‘‘If the [party seeking to open the judgment] was
able to substantiate [his] allegations of fraud beyond
mere suspicion, then the court would open the judg-
ment for the limited purpose of discovery, and would
later issue an ultimate decision on the motion to open
after discovery had been completed and another hear-
ing held.’’ (Internal quotation marks omitted.) Spilke v.
Spilke, 116 Conn. App. 590, 593 n.6, 976 A.2d 69, cert.
denied, 294 Conn. 918, 984 A.2d 68 (2009).
   The defendant also challenges the reasons given by
the court for the outright denial of his motion. ‘‘There
are three limitations on a court’s ability to grant relief
from a dissolution judgment secured by fraud: (1) there
must have been no laches or unreasonable delay by the
injured party after the fraud was discovered; (2) there
must be clear proof of the fraud; and (3) there is a
[reasonable probability] that the result of the new trial
will be different. . . . Additionally, the granting of such
relief must not unfairly jeopardize interests of reliance
that have taken shape on the basis of the judgment.’’
(Citation omitted; internal quotation marks omitted.)
Foisie v. Foisie, 335 Conn. 525, 535–36, 239 A.3d
1198 (2020).
  In reviewing the reasons that the court gave for deny-
ing the motion to open, I can appreciate that all litigation
must come to an end, but I do not agree that the defen-
dant’s motion to open was a ‘‘third bite at the apple’’
as the court found. It does not appear from this record
that the cell phone evidence was known by the defen-
dant during the defendant’s dissolution trial before
Judge Carbonneau. The record before us is silent as to
whether it became known at the time of his earlier
appeal to the Appellate Court or at the time he sought
certification from our Supreme Court, but, in any event,
because both appellate courts were limited to the
record evidence before the dissolution court, neither
appellate court could have taken new evidence or made
factual findings about it.
   The motion court also noted that the dissolution court
discredited some of the testimony of both parties, after
hearing both the plaintiff’s and the defendant’s evi-
dence. The dissolution court made factual findings as to
the financial circumstances of both parties. Presumably
these findings stand as to the defendant’s finances
because they are not challenged on appeal and would be
the matrix for any financial awards. However, I cannot
agree that they would bar any relief to the defendant
if the defendant is permitted to offer after discovered
evidence in support of his motion. Some later conduct
cannot cause the breakdown of a marriage that has
already broken down irretrievably. This lack of credibil-
ity found on the part of the defendant9 was not the cause
of the marriage breakdown because the inconsistencies
and misrepresentations in the defendant’s financial affi-
davit occurred during the pendency of the divorce pro-
ceeding, which occurred long after the marriage break-
down had already occurred and, therefore, could not
be a factor under the statutes authorizing fault in caus-
ing the breakdown to be considered in alimony and
property awards. Section 46b-81 (c) expressly provides
that, as to the division of marital property, that the court
‘‘shall consider’’ the ‘‘causes for the . . . dissolution of
the marriage . . . .’’ Section 46b-82 (a) places a similar
obligation on a court in its awards of alimony.
  The defendant has made substantial allegations
regarding fraud. His evidence deserves to be heard.
   I would reverse the judgment and remand the motion
to open for further proceedings at which the defendant
is permitted to offer his evidence of the plaintiff’s admis-
sion to adulterous conduct that she had denied at trial.
   1
     My analysis is guided by the following standards. An interpretation of
what is required by the relevant statute presents a question of law over
which our review is plenary. See Trumbull v. Palmer, 161 Conn. App. 594,
598–99, 129 A.3d 133 (2015), cert. denied, 320 Conn. 923, 133 A.3d 458 (2016).
Review of whether the defendant’s motion to open was properly denied is
examined under an abuse of discretion standard. See Gaary v. Gillis, 162
Conn. App. 251, 255–56, 131 A.3d 765 (2016).
   However, the defendant alleges that he was denied the opportunity to
present evidence that the plaintiff was adulterous although she had denied
it at trial. Whether due process was denied to offer evidence on a disputed
fact is a question of law, over which our review is plenary. ‘‘Whether a party
was deprived of his due process rights is a question of law to which appellate
courts grant plenary review.’’ McFarline v. Mickens, 177 Conn. App. 83, 100,
173 A.3d 417 (2017), cert. denied, 327 Conn. 997, 176 A.3d 557 (2018).
   2
     The pertinent portion of the defendant’s interrogatory to the plaintiff
and her answer to it under oath, together with the notarization of it by her
attorney, Jeremiah Nii Amaa Ollennu, are as follows. Question 6 of the
defendant’s interrogatories asked: ‘‘Have you had sexual relations with any-
one other than your spouse since the date of your marriage?’’ The plaintiff
responded, ‘‘No.’’ The notarization on the final page is signed by Ollennu,
who wrote ‘‘Esq.’’ after his name, and the words ‘‘notary public’’ under the
line containing his signature are crossed out, presumably indicating that he
signed it as a Commissioner of the Superior Court.
   3
     This court stated that the trial court ‘‘considered the evidence of the
plaintiff’s extramarital affair and found that it was not sexual in nature.’’
Conroy v. Idlibi, 183 Conn. App. 460, 464, 193 A.3d 663, cert. denied, 330
Conn. 921, 194 A.3d 289 (2018). I agree with the defendant that this overstates
what the trial court found. The trial court found only that there was ‘‘no
direct evidence of [the plaintiff] and [Jones] ever having sex.’’
   4
     The defendant further alleged in his motion to open that the plaintiff
had fabricated an incident of assault with self-inflicted wounds to falsely
accuse the defendant of a brutal assault and falsely testified during the
divorce proceedings that the defendant had assaulted her. Although the
defendant wants to again probe into the merits of the plaintiff’s dismissed
criminal assault complaint, because the dissolution court did not find that
the defendant had assaulted the plaintiff, I agree with Judge Connors that,
even if he could prove that there were no assault, doing so would be unlikely
to change the result of the awards in the dissolution judgment and that
therefore there was no need to retry that issue.
   5
     Our common law in part derives from English common law. There is
an historic recognition in the literature of English speaking peoples that
fraud, if found to exist, must be rooted out. ‘‘The Principal Dutie of a Judge,
is to suppress Force and Fraud; wherof Force is the more Pernicious, when
it is Open; and Fraud when it is Close and Disguised.’’ Sir Francis Bacon,
The Essayes or Counsels, Civil and Morall, Essay LVI, Of Judicature, Edited
by Michael Kiernan, Harvard University Press, 1985.
   6
     General Statutes § 46b-81 provides: ‘‘(a) At the time of entering a decree
annulling or dissolving a marriage or for legal separation pursuant to a
complaint under section 46b-45, the Superior Court may assign to either
spouse all or any part of the estate of the other spouse. The court may pass
title to real property to either party or to a third person or may order the
sale of such real property, without any act by either spouse, when in the
judgment of the court it is the proper mode to carry the decree into effect.
(b) A conveyance made pursuant to the decree shall vest title in the pur-
chaser, and shall bind all persons entitled to life estates and remainder
interests in the same manner as a sale ordered by the court pursuant to the
provisions of section 52-500. When the decree is recorded on the land records
in the town where the real property is situated, it shall effect the transfer
of the title of such real property as if it were a deed of the party or parties.(c)
In fixing the nature and value of the property, if any, to be assigned, the
court, after considering all the evidence presented by each party, shall
consider the length of the marriage, the causes for the annulment, dissolution
of the marriage or legal separation, the age, health, station, occupation,
amount and sources of income, earning capacity, vocational skills, educa-
tion, employability, estate, liabilities and needs of each of the parties and
the opportunity of each for future acquisition of capital assets and income.
The court shall also consider the contribution of each of the parties in the
acquisition, preservation or appreciation in value of their respective estates.’’
   General Statutes § 46b-82 provides: ‘‘(a) At the time of entering the decree,
the Superior Court may order either of the parties to pay alimony to the
other, in addition to or in lieu of an award pursuant to section 46b-81. The
order may direct that security be given therefor on such terms as the court
may deem desirable, including an order pursuant to subsection (b) of this
section or an order to either party to contract with a third party for periodic
payments or payments contingent on a life to the other party. The court
may order that a party obtain life insurance as such security unless such
party proves, by a preponderance of the evidence, that such insurance is
not available to such party, such party is unable to pay the cost of such
insurance or such party is uninsurable. In determining whether alimony
shall be awarded, and the duration and amount of the award, the court shall
consider the evidence presented by each party and shall consider the length
of the marriage, the causes for the annulment, dissolution of the marriage
or legal separation, the age, health, station, occupation, amount and sources
of income, earning capacity, vocational skills, education, employability,
estate and needs of each of the parties and the award, if any, which the
court may make pursuant to section 46b-81, and, in the case of a parent to
whom the custody of minor children has been awarded, the desirability and
feasibility of such parent’s securing employment. (b) If the court, following
a trial or hearing on the merits, enters an order pursuant to subsection (a)
of this section, or section 46b-86, and such order by its terms will terminate
only upon the death of either party or the remarriage of the alimony recipient,
the court shall articulate with specificity the basis for such order. (c) Any
postjudgment procedure afforded by chapter 9061 shall be available to
secure the present and future financial interests of a party in connection
with a final order for the periodic payment of alimony.’’
   7
     Furthermore, ‘‘[t]here are three limitations on a court’s ability to grant
relief from a dissolution judgment secured by fraud: (1) there must have
been no laches or unreasonable delay by the injured party after the fraud
was discovered; (2) there must be clear proof of the fraud; and (3) there is
a substantial likelihood that the result of the new trial will be different.’’
(Internal quotation marks omitted.) Weinstein v. Weinstein, supra, 275 Conn.
685. In the present case, where there exists no claim of undue delay, our
review is limited to ‘‘whether there was sufficient proof of fraud and whether
the result in a new trial would differ.’’ Id., 686.
   8
     The defendant conceded at oral argument that he was not claiming ‘‘fraud
on the court’’ because he had not joined in it. Our Supreme Court has
decided, in the case of Billington v. Billington, supra, 220 Conn. 224–25,
‘‘that the concept of fraud on the court in the marital litigation context is
properly confined to situations where both parties join to conceal material
information from the court.’’
   9
     The dissolution court determined that ‘‘[t]he mistakes, omissions, misrep-
resentations, inconsistencies and irregularities in his sworn financial affida-
vits damaged the defendant’s credibility in the eyes of the court, especially
in financial matters and values.’’